DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, and all dependent claims thereof, recites the limitations “introducing a first biomarker and a second biomarker into a vascular region, wherein the first biomarker and the second biomarker separate as the first biomarker binds to a first lesion type of a plurality of lesion types and the second biomarker binds to a second lesion type of the plurality of lesion types, wherein under diagnostic ultrasound imaging, a first image brightness of the first imaged biomarker differs from a second image brightness of the second imaged biomarker based on the first and second lesion type types of the plurality of lesion types to which the first and second biomarker binds biomarkers bind; determining the first and second lesion type types based on the first image brightness of the first imaged biomarker and the second lesion type of the second imaged biomarker thereby producing a first determined lesion type and a second determined lesion type.” As will be shown with respect to the consideration of the following factors, Applicant has failed to disclose this subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
1) The breadth of the claims: The claims are broad insofar as they set forth “a first biomarker and a second biomarker”, where “biomarker” is a broad class of biological characteristics that can be objectively measured and evaluated as an indicator of normal biological processes, pathogenic processes, or pharmacological responses to a therapeutic intervention. Applicant’s use of the term “biomarker” in the instant application indicates that what Applicant is actually referring to is a tag for a biomarker (e.g. an observable element which is functionalized to bind to a molecular component that itself is a biomarker). This interpretation will be applied throughout the following analysis. However, even assuming that definition, the number of possible binding targets for a “biomarker” is incredibly broad as evidenced by Mayeux R. Biomarkers: potential uses and limitations. NeuroRx. 2004;1(2):182-188. doi:10.1602/neurorx.1.2.182. 
The claims further require that the “first and second biomarker” each selectively bind to a first and second lesion type of a plurality of lesion types (where the disclosure identifies the lesion types as being “fatty”, “fibrous”, and “calcified” – see e.g. [0027]) and, when bound to the first and second lesion types, each produce a distinct “image brightness” such that a user can positively identify the lesion type based solely on the brightness (see e.g. [0048]-[0050]). 
To summarize, the claim requires a “first biomarker” and a “second biomarker” which are identified only by the ability to bind to a lesion type and which produce different brightness under ultrasound imaging. Based on the innumerable possibilities for the genus of “biomarker”/binding target, with no indication of any particular species, the claims are extremely broad.
2) The nature of the invention: The invention is a method which involves the introduction of two “biomarkers” which then “separate” and differentially bind to different lesion types out of a plurality of lesion types, determining the type of each of the two lesions (where there is no indication as to how the “determining” is performed, i.e. qualitative observation by a user, quantitative image analysis, or other manner of determining), tuning a HIFU device based on the determined lesion types, and applying HIFU treatment to the lesions based on the determined lesion type.
3) The state of the prior art: It is known in the prior art that certain biomarkers (conventional definition) can be used to identify vulnerable plaques (“lesions”) by targeting a contrast agent (“biomarker” as used by Applicant, e.g. microbubbles or lipid spheres) to bind certain molecules such as VCAM-1, and identifying a vulnerable plaque based on such binding as detected by the contrast agent signal (see Unger et al. [US PG Pub. No. US 2019/0125307 A1, May 2, 2019] – [0037]-[0039], [0059]). Additional molecular markers are known for vulnerable plaques which can be targeted by “biomarkers” – see Unger, table 1 and Hamilton, Andrew J., et al. "Intravascular ultrasound molecular imaging of atheroma components in vivo." Journal of the American College of Cardiology 43.3 (2004): 453-460. However, these “biomarkers” are used individually and no evidence exists that mixing them together and introducing them into a person will result in the claimed features of uniquely identifiable differences in intensity based on lesion type. 
4) The level of ordinary skill: The level of skill in the art is high, with most participants in this type of research holding a PhD or MD. 
5) The level of predictability in the art: The level of predictability in the art is low. This is because molecular markers may differ between individuals for reasons that are not fully understood, and may differ at various times in disease states. There may also be differences in binding affinity based on individual idiosyncrasies. There may be abnormally high or low expression of multiple molecular markers across all “lesion types.” (See e.g. Mayeux R. Biomarkers: potential uses and limitations. NeuroRx. 2004;1(2):182-188. doi:10.1602/neurorx.1.2.182; and Hamilton, Andrew J., et al. "Intravascular ultrasound molecular imaging of atheroma components in vivo." Journal of the American College of Cardiology 43.3 (2004): 453-460.) Additionally, the ability of any combination of molecular markers to provide repeatable and reliable differentiation between “lesion types” based solely on intensity is highly suspect. For example, one individual person might express a particular protein at a higher level than another individual having the same “lesion type,” or an individual might have suppressed expression in a protein that would normally be present in a particular “lesion type.” In addition, other factors to account for include a large quantity of a less bright “biomarker” appearing brighter in an image than a small quantity of a brighter “biomarker,” as well as variation in display parameters across ultrasound systems which may cause a difference in the qualitative appearance of image brightness. 
6) The amount of direction provided by the inventor(s): The inventor provides little to no guidance. Only one “biomarker” is identified – gold nanoparticles that attach to “a calcified lesion type” – but without any indication as to what molecular marker they are intended to bind to or how such binding is to be implemented. The other “biomarkers” are not described in any meaningful way, only that they bind to the other “lesion types” (“fatty” or “fibrous”) without any clear indication as to what, specifically, the target molecule is. With respect to determining the “lesion type” based on “image brightness,” Applicant provides a description of categorizing “lesion types” by brightness (see e.g. [0050]) where the image brightness of biomarker (52) may be, on a scale of 1 to 3 in image brightness, "1" for fatty; the image brightness of biomarker (50) may be, on a scale of 1 to 3 in image brightness, "3" for fibrous; and the image brightness of biomarker (54) may be, on a scale of 1 to 3 in image brightness, "2" for calcified. However, there is no indication as to what the brightness scale values of 1 to 3 correspond to in terms of either image intensity values or qualitative perceived brightness of the image – e.g. there is no indication as to how bright each of levels 1, 2, or 3 are, the range of brightness values encompassed by each level, nor any indication as to which of 1, 2, or 3 is the brightest/least bright. 
7) The existence of working examples: No working example is provided.

8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The amount of experimentation required to make or use the invention based on the content of the disclosure would be substantial and undue. First, a person seeking to practice the invention would need to determine which molecular marker of many possible molecular markers would be appropriate not only for identifying each “lesion type,” but which are appropriate for concurrent use and will not cause interference (negative or positive) with one another. While some molecular markers for arterial plaques are known, it would require extensive experimentation to determine exactly which two (or more) would function as claimed by “separating” to bind to different lesion types and provide the ability for distinguishing between lesion types based solely on brightness. As shown in Hamilton, Andrew J., et al. "Intravascular ultrasound molecular imaging of atheroma components in vivo." Journal of the American College of Cardiology 43.3 (2004): 453-460, several “biomarkers” display a comparable level of brightness when bound. Additionally, there is no guidance provided for one seeking to practice the invention to develop the 1 to 3 brightness scale where each of the three levels positively identifies one lesion type. A person seeking to practice the invention would need to determine which of the possible “biomarkers” (molecular markers) would produce varying levels of image brightness based on lesion type, as well as the relative quantities of each necessary to produce the desired result; they would need to determine whether “image brightness” refers to a mean brightness across the entire image, a maximum brightness across the entire image, a minimum brightness across the entire image, a brightness of a region of interest or multiple regions of interest, or any other of many possibilities for determining the lesion type based on “image brightness” (if, indeed, it is even a quantitative value rather than a qualitative assessment, which Applicant has not disclosed); and they would need to determine how to divide the possible spectrum of image brightnesses resulting from the introduction of the biomarkers into categories representing each of the possible lesion types. No guidance is provided for any of these elements. The disclosure as written appears to be more of a description of an idea than a description of an actual invention in the absence of any of these essential details. 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and all dependent claims thereof recite the limitations “introducing a first biomarker and a second biomarker into a vascular region, wherein the first biomarker and the second biomarker separate as the first biomarker binds to a first lesion type of a plurality of lesion types and the second biomarker binds to a second lesion type of the plurality of lesion types, wherein under diagnostic ultrasound imaging, a first image brightness of the first imaged biomarker differs from a second image brightness of the second imaged biomarker based on the first and second lesion type types of the plurality of lesion types to which the first and second biomarker binds biomarkers bind; determining the first and second lesion type types based on the first image brightness of the first imaged biomarker and the second lesion type of the second imaged biomarker thereby producing a first determined lesion type and a second determined lesion type.” The original disclosure does not provide sufficient disclosure for ascertaining what the biomarker/biomarkers is/are. The original disclosure does not provide a sufficient disclosure of how the lesion type is determined based on the image brightness of the imaged biomarker(s).
 Paragraph [0026] of the instant specification describes a biomarker (28) (“consisting of a plurality of particles”). Paragraphs [0027]-[0028] further disclose that biomarker (28) may be used to bind to one or more lesion types of a plurality of lesion types and produces a specific image brightness for that particular lesion type under ultrasound imaging that will differ from the respective image brightnesses of other lesion types under ultrasound imaging, where the plurality of lesion types may be, for example, fatty, calcified, and fibrous lesion types, and the associated image brightnesses of biomarker 28 may be, on a scale of 1 to 3 in image brightness, "1" for fatty, "2" for calcified, "3" for fibrous.  Paragraph [0028] further discloses that a biomarker composed of gold nanoparticles attaches to a calcified lesion type. Thus, an image brightness of an imaged biomarker (28), which may be displayed on the ultrasound console (22), differs based on the particular lesion type of the plurality of lesion types to which biomarker (28) binds. Paragraph [0029] states that biomarker (28) may, for example, consist of gold nanoparticles. 
The instant specification does not describe biomarker (28) beyond a statement that this biomarker consists of gold nanoparticles which attach to a calcified lesion type. However, as is known in the art, gold nanoparticles are not capable of attaching to calcium (or any other constituent of “a calcified lesion type”) without treatment to functionalize the surface and increase specific binding affinity. This is evidenced by Ross, Ryan D., and Ryan K. Roeder. "Binding affinity of surface functionalized gold nanoparticles to hydroxyapatite." Journal of biomedical materials research Part A 99.1 (2011): 58-66. No description of how the gold nanoparticles must be prepared in order to selectively bind to calcium (or any other substance) has been provided in the original specification. This includes a complete lack of description of the actual binding target, where “fibrous,” “fatty,” and “calcified” are insufficient to convey the actual binding target of the biomarker(s). There is also no description of how biomarker (28) might bind to the other lesion types (where paragraph [0027] indicates that biomarker (28) binds to one or more lesion types of a plurality of lesion types and produces a specific image brightness for that particular lesion type under ultrasound imaging that will differ from the respective image brightnesses of other lesion types under ultrasound imaging). There is no indication as to how biomarker (28) produces differential brightness (“a scale of 1 to 3”) according to the lesion type. Furthermore, there is no indication as to what the brightness scale values of 1 to 3 correspond to in terms of either image intensity values or qualitative perceived brightness of the image – e.g. there is no indication as to how bright each of levels 1, 2, or 3 are, nor any indication as to which of 1, 2, or 3 is the brightest/least bright. There does not appear to be any quantitative way to determine the difference between a brightness value of “1”, a brightness value of “2” or a brightness value of “3,” while paragraph [0028] appears to suggest that the system 10 (presumably a processor/computer implemented process) would be used to determine the lesion type based on the brightness. It is noted that in an instance where the biomarker (28) has only a single binding target (e.g. “calcified lesion type”), it does not appear to be possible to reasonably ascertain which of three (apparently relative) brightness levels the brightness of the imaged biomarker corresponds to without even a suggestion as to how bright each level must be and which level is the brightest or least bright (and this is in the absence of additional considerations such as varying display parameters across ultrasound systems which may cause a difference in the qualitative appearance of image brightness). 
Paragraph [0049] introduces three biomarkers (50, 52, 54), where biomarker (50) binds to lesion type (60), such, as e.g., fibrous; biomarker (52) binds to lesion type (62), such as, e.g., fatty; and biomarker (54) binds to lesion type 64, such as, e.g., calcified. Paragraph [0049] additionally states that biomarker (54) may be gold nanoparticles, which attach to a calcified lesion type. Paragraph [0050] further describes that once each of the biomarkers (50, 52, 54), respectively, binds with the lesion types (60, 62, 64), respectively, the visualization of lesion types (60, 62, 64) is enhanced under diagnostic ultrasound imaging by the non-invasive ultrasound imaging system (14), as shown in Fig. 3. For example, the image brightness of biomarker (52) may be, on a scale of 1 to 3 in image brightness, “1” for fatty; the image brightness of biomarker (50) may be, on a scale of 1 to 3 in image brightness, "3" for fibrous; and the image brightness of biomarker (54) may be, on a scale of 1 to 3 in image brightness, "2" for calcified.
Notably, while the specification indicates that biomarker (54) may be gold nanoparticles, which attach to a calcified lesion type, there is absolutely no description of what biomarkers (50) or (52) (which are described as binding to fibrous and fatty lesion types, respectively) might be. Moreover, there is no description as to how each of these three biomarkers would produce image brightness values which differ from one another to sufficiently differentiate between lesion types (e.g. how would one differentiate between a high level of brightness caused by a large amount of one biomarker and a high level of brightness caused by the physical/chemical properties of another biomarker?). The specification indicates in paragraph [0050] that, for example, the image brightness of biomarker (52) may be, on a scale of 1 to 3 in image brightness, “1” for fatty; the image brightness of biomarker (50) may be, on a scale of 1 to 3 in image brightness, "3" for fibrous; and the image brightness of biomarker (54) may be, on a scale of 1 to 3 in image brightness, "2" for calcified. However, there is no indication as to what the brightness scale values of 1 to 3 correspond to in terms of either image intensity values or qualitative perceived brightness of the image – e.g. there is no indication as to how bright each of levels 1, 2, or 3 are, nor any indication as to which of 1, 2, or 3 is the brightest/least bright. There does not appear to be any quantitative way to determine the difference between a brightness value of “1”, a brightness value of “2” or a brightness value of “3.” It is not even entirely clear whether each of the three biomarkers corresponds to a single brightness scale or if each biomarker has a separate brightness scale. Furthermore, it does not appear to be possible to reasonably ascertain which of three (apparently relative) brightness levels the brightness of the imaged biomarkers correspond to without even a suggestion as to how bright each level must be and which level is the brightest or least bright (and this is in the absence of additional considerations such as varying display parameters across ultrasound systems which may cause a difference in the qualitative appearance of image brightness). 
Additionally, as was noted above, gold nanoparticles are not capable of attaching to calcium (or any other constituent of “a calcified lesion type”) without treatment to functionalize the surface and increase specific binding affinity. This is evidenced by Ross, Ryan D., and Ryan K. Roeder. "Binding affinity of surface functionalized gold nanoparticles to hydroxyapatite." Journal of biomedical materials research Part A 99.1 (2011): 58-66. No description of how the gold nanoparticles must be prepared in order to selectively bind to calcium (or any other substance) has been provided in the original specification. This includes a complete lack of description of the actual binding target, where “fibrous,” “fatty,” and “calcified” are insufficient to convey the actual binding target of the biomarker(s). Therefore, this subject matter is not determined to have been described in such a way as to reasonably convey to one having skill in the art that the inventor had possession of the claimed invention at the time of filing. 
Claims 1, 2, 13, 15, 16, and all dependent claims thereof recite limitations directed to tuning various parameters of the high intensity focused ultrasound emission of a non- invasive high intensity focused ultrasound device based on the determined lesion type. These parameters include frequency (claim 1), “a characteristic” (claim 2), power (claim 13), focal depth (claim 15), and power and focal depth (claim 16). 
The original disclosure presents ranges for these tuned parameters, including: between 1MHz and 5MHz (frequency), 0.8MHz and 3.2MHz (frequency), and 1000W/cm^2 to 10,000W/cm^2 (focal intensity/power) (paragraph [0018]). A range of 9cm to 16cm is provided for locating the focal length/depth in paragraph [0035], but it is unclear if this range is the same as a range for tuning the focal depth/length or if it is only suitable for an initial location. The instant disclosure provides two descriptions of a step of tuning the non-invasive HIFU system, in paragraphs [0037]-[0040] and in [0051]. Paragraphs [0037]-[0040] discloses, with respect to step S108, that each lesion type is best destroyed or disintegrated at a particular tuned frequency of the HIFU emission. A tuned frequency, under which a particular lesion is optimally destroyed or disintegrated, may be one particular frequency, as may be predetermined in a lab setting. In some cases, the tuned frequency may be a particular range of frequencies under which a particular lesion is optimally destroyed or disintegrated. Paragraph [0051] discloses that the non-invasive HIFU system is tuned to produce a HIFU emission with a tuned frequency to specifically target the determined lesion type of interest. 
However, nowhere in the original disclosure is there a description of a relationship between determined lesion types and suitable values of frequency, power, and focal length/depth. The claims specifically set forth steps of tuning these parameters but no suitable values corresponding to the disclosed lesion types has been provided. Additionally, there is no description of how a focal depth/length is to be tuned based on the determined lesion type. A broad range of focal depth/length values is provided (9cm to 16cm) which appears to merely correspond to the depth of the lesion in the body/distance of the lesion away from the HIFU probe, but there is no description of how this value is to be tuned based on the determined lesion type. 
 Therefore, this subject matter is not determined to have been described in such a way as to reasonably convey to one having skill in the art that the inventor had possession of the claimed invention at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and all dependent claims thereof recite the limitations “introducing a first biomarker and a second biomarker into a vascular region, wherein the first biomarker and the second biomarker separate as the first biomarker binds to a first lesion type of a plurality of lesion types and the second biomarker binds to a second lesion type of the plurality of lesion types, wherein under diagnostic ultrasound imaging, a first image brightness of the first imaged biomarker differs from a second image brightness of the second imaged biomarker based on the first and second lesion type types of the plurality of lesion types to which the first and second biomarker binds biomarkers bind; determining the first and second lesion type types based on the first image brightness of the first imaged biomarker and the second lesion type of the second imaged biomarker thereby producing a first determined lesion type and a second determined lesion type.” As fully discussed above, the original disclosure does not provide sufficient disclosure for ascertaining what the biomarker/biomarkers is/are. Only one biomarker is disclosed (gold nanoparticles, see [0029], [0049]), without any description of how the biomarker is targeted toward any of the disclosed lesion types. There is no indication as to what “image brightness of the imaged biomarker” corresponds to in terms of either quantitative image intensity values or qualitative perceived brightness of the image which would allow a lesion type determination to be made. Therefore, the metes and bounds of the claims cannot reasonably be determined. For the purposes of further examination, these limitations will be interpreted to include any known lesion biomarker and manner of determining lesion type based on binding of the biomarker. 
Claims 1, 2, 13, 15, 16, and all dependent claims thereof recite limitations directed to tuning various parameters of the high intensity focused ultrasound emission of a non- invasive high intensity focused ultrasound device based on the determined lesion type. These parameters include frequency (claim 1), “a characteristic” (claim 2), power (claim 13), focal depth (claim 15), and power and focal depth (claim 16). As fully discussed above, nowhere in the original disclosure is there a description of a relationship between determined lesion types and suitable values of frequency, power, and focal length/depth. The claims specifically set forth steps of tuning these parameters but no suitable values corresponding to the disclosed lesion types has been provided. Additionally, there is no description of how a focal depth/length is to be tuned based on the determined lesion type. A broad range of focal depth/length values is provided (9cm to 16cm) which appears to merely correspond to the depth of the lesion in the body/distance of the lesion away from the HIFU probe, but there is no description of how this value is to be tuned based on the determined lesion type. Therefore, the metes and bounds of the claims cannot reasonably be determined. For the purposes of further examination, these limitations will be interpreted to include any known manner of adjusting the claimed settings.
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-16, filed 05/03/2022, have been fully considered but are not persuasive. 
Applicant argues that an acknowledgement that functionalized gold nanoparticles are known in the art is sufficient written description to support “introducing a first biomarker and a second biomarker into a vascular region, wherein the first biomarker and the second biomarker separate as the first biomarker binds to a first lesion type of a plurality of lesion types and the second biomarker binds to a second lesion type of the plurality of lesion types, wherein under diagnostic ultrasound imaging, a first image brightness of the first imaged biomarker differs from a second image brightness of the second imaged biomarker based on the first and second lesion type types of the plurality of lesion types to which the first and second biomarker binds biomarkers bind; determining the first and second lesion type types based on the first image brightness of the first imaged biomarker and the second lesion type of the second imaged biomarker thereby producing a first determined lesion type and a second determined lesion type.” 
Examiner respectfully disagrees. Applicant’s original disclosure contains no information whatsoever as to how gold nanoparticles might be targeted to a plurality of different lesion types. Applicant’s mention in the Arguments of “gold nanoparticles...made to attach to calcium with treatment to functionalize the surface to increase specific binding affinity” comes only from the rejection where evidence is cited to demonstrate that gold nanoparticles, in and of themselves, are insufficient for performing the claimed function and therefore require additional treatment/components (which are not disclosed). Moreover, the instant Application does not specify that the gold nanoparticles bind to calcium per se – the disclosure merely indicates that they attach to a “calcified lesion type.” There could be an entirely different binding target that is present in a calcified lesion type that Applicant has not disclosed. That a person having skill in the art would know that it is possible to functionalize gold nanoparticles in order to use them as a biomarker is not sufficient to replace a disclosure of how Applicant intends to create/use gold nanoparticles to differentially bind to various lesion types in such a way as to create a difference in signal intensity according to the constituents of the lesion type(s). Not only this, but gold nanoparticles that bind to a “calcified” lesion type is the only example of a biomarker that is disclosed in anything but entirely generic terms. Applicant provides no explanation as to how gold nanoparticles that bind to a “calcified” lesion type can actually be two separate biomarkers that each bind to different lesion types and produce a different brightness under ultrasound imaging as is required by claim 1. It is notable that Applicant’s arguments against the prior art applied in the Office Action dated 02/11/2022 seek to differentiate the amended claims from the prior art based on the Unger reference “applying a single antibody” when Applicant has disclosed no antibodies at all. If Applicant’s position is that a single description of gold nanoparticles is sufficient to support two different biomarkers that separate and bind to different lesion types, why isn’t the single antibody of Unger sufficient for the same purpose? What, specifically, is the difference between gold nanoparticles associated with NO antibodies and disclosed as binding to only a single lesion type that somehow performs the function of two biomarkers that separate and bind to different lesion types and a single antibody that also binds to different lesion types? 
Applicant further argues that “there is sufficient written description in Applicant’s original specification to inform a person skilled in the art of what biomarkers are and, since Applicant described an example of a biomarker being a ‘plurality of particles’ and ‘of gold nanoparticles’ (Applicant's specification, para. [0026] and para. [0028]-[0029]), a person skilled in the art at the time of filing would have recognized that a biomarker that included a plurality of gold nanoparticles would have been sufficient for the biomarker(s) of the claims.”
Examiner respectfully disagrees. Applicant’s own words above – “a person skilled in the art at the time of filing would have recognized that a biomarker that included a plurality of gold nanoparticles would have been sufficient for the biomarker(s) of the claims” – contradict Applicant’s assertion that there is sufficient support for the two different biomarkers that bind to different lesion types and produce different intensity levels under ultrasound imaging as is required by the claim because Applicant provides no explanation as to how gold nanoparticles that bind to a “calcified” lesion type can actually be two separate biomarkers that each bind to different lesion types and produce a different brightness under ultrasound imaging as is required by claim 1. 
Applicant argues that paragraph [0049] of instant specification provides sufficient written description for “introducing a first biomarker and a second biomarker into a vascular region, wherein the first biomarker and the second biomarker separate as the first biomarker binds to a first lesion type of a plurality of lesion types and the second biomarker binds to a second lesion type of the plurality of lesion types, wherein under diagnostic ultrasound imaging, a first image brightness of the first imaged biomarker differs from a second image brightness of the second imaged biomarker based on the first and second lesion type types of the plurality of lesion types to which the first and second biomarker binds biomarkers bind; determining the first and second lesion type types based on the first image brightness of the first imaged biomarker and the second lesion type of the second imaged biomarker thereby producing a first determined lesion type and a second determined lesion type.”
Examiner respectfully disagrees. While the cited paragraph does mention that there are at least two biomarkers used that bind to at least two different lesion types, there is no description beyond “gold nanoparticles, which attach to a calcified lesion type.” Specifically, while the specification indicates that biomarker (54) may be gold nanoparticles, which attach to a calcified lesion type, there is absolutely no description of what biomarkers (50) or (52) (which are described as binding to fibrous and fatty lesion types, respectively) might be. There is no disclosure of what targets the “biomarkers” bind to, how the binding is effected, what the biomarkers actually are (the structure of the tag which is bound to the target), etc. 
Applicant argues that a statement in paragraph [0027] of the instant specification that the binding of “biomarker (28) produces a specific image brightness for that particular lesion type under ultrasound imaging that will differ from the respective brightnesses of other lesion types under ultrasound imaging” (emphasis added by Applicant) is sufficient disclosure for how each (of three disclosed) lesion types is to be distinguished by brightness.
Examiner respectfully disagrees. While a difference in brightness may be observable between lesion types, Applicant has provided no basis for determining how any observable differences in brightness can be used to differentiate between the three disclosed lesion types. There is no indication as to how biomarker (28) produces differential brightness (“a scale of 1 to 3” in [0027]) according to the lesion type. Furthermore, there is no indication as to what the brightness scale values of 1 to 3 correspond to in terms of either image intensity values or qualitative perceived brightness of the image – e.g. there is no indication as to how bright each of levels 1, 2, or 3 are, nor any indication as to which of 1, 2, or 3 is the brightest/least bright. There does not appear to be any quantitative way to determine the difference between a brightness value of “1”, a brightness value of “2” or a brightness value of “3,” while paragraph [0028] appears to suggest that the system 10 (presumably a processor/computer implemented process) would be used to determine the lesion type based on the brightness. It is noted that in an instance where the biomarker (28) has only a single binding target (e.g. “calcified lesion type”), it does not appear to be possible to reasonably ascertain which of three (apparently relative) brightness levels the brightness of the imaged biomarker corresponds to without even a suggestion as to how bright each level must be and which level is the brightest or least bright (and this is in the absence of additional considerations such as varying display parameters across ultrasound systems which may cause a difference in the qualitative appearance of image brightness). Moreover, there is no disclosure as to how or why the brightness of the first and second biomarkers would differ as is now required by claim 1. 
Applicant further asserts that “[a]t para. [0037], Applicant explains that ‘[e]ach different lesion type of a plurality of lesion types has a different density or range of densities.’”
While examiner agrees that this statement is present in the instant specification as indicated, there is no relationship provided between the density or range of densities and the ability to identify a particular lesion type from a plurality of lesion types based on brightness. 
Applicant argues, with respect to claims 15 and 16, that paragraph [0034] of the instant disclosure provides a description of “tuning a focal depth of the high intensity focused ultrasound emission of a non-invasive high intensity focused ultrasound device based on the location of the first and second determined lesion types.” However, paragraph [0034] does not disclose anything of this nature. Paragraph [0034] is directed to determining the lesion type based on brightness, for example on a scale of 1 to 3 in image brightness. Paragraph [0035] of the instant specification does state that: 
For example, the focal length is located from 9 cm to 16 cm from HIFU device 20. In the example, HIFU device 20 is operable to focus the HIFU emission from 9 cm to 16 cm from HIFU device 20. Thus, the application of HIFU emissions from HIFU device 20 is non-invasive to the patient.

That is, the functional operating range of the HIFU device is 9cm – 16cm. This means that, rather than adjusting the focal depth of the HIFU device “based on” the locations of the first and second lesion types, it would be more proper to state that the HIFU device can only be applied to certain lesions that happen to fall within the operating range of the HIFU device. It does not appear that the locations of the lesions are ever determined as would be required by the claims. 
	The rejections are maintained and updated as necessary based on the amendments to the claims.
	Applicant’s arguments with respect to rejection of claims 1-16 under 35 U.S.C. §112(b), filed 05/03/2022, have been fully considered but are not persuasive.
	Applicant argues that “biomarker” is not a descriptive term, a term of degree, or even a “subjective” term and that a person skilled in the art at the time of filing would know what a biomarker is. Applicant further argues that breadth is not indefiniteness. 
	Examiner does not disagree that a skilled artisan would be aware, in general, what a biomarker is. The issue is not that no one would know what a biomarker is, it’s that no one can reasonably be expected to know which biomarkers would be capable of performing the claimed functions ascribed to the biomarkers. Examiner further notes that while breadth is not indefiniteness, this holds only when the scope is clearly defined (see MPEP 2173.05). For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim). In this case, “biomarker” is a genus with hundreds or thousands of possible species. Since Applicant has provided no means of ascertaining which possible biomarkers would perform the functions of differentially binding based on lesion type and producing differential brightness, sufficient to reliably distinguish between the lesion types, when bound to a plurality of different lesion types. The only exemplary material provided by Applicant is gold nanoparticles, with no guidance as to how it is to bind to different lesion types, how it is to provide differential image brightness when bound to a plurality of different lesion types, or how it could even be considered two separate biomarkers as is required by the claims. Additionally, there is no reasonable way to ascertain which possible biomarkers, of all known biomarkers, would reliably provide a difference in brightness when bound to different lesion types where the lesions of different types may vary in size or quantity of binding substrate (e.g. how would one differentiate between a high level of brightness caused by a large amount of one biomarker and a high level of brightness caused by the physical/chemical properties of another biomarker without knowing which biomarkers must be used?).
	Applicant argues that a statement that the brightness under ultrasound imaging will differ (emphasis added by Applicant) and that the lesion type is determined based on observing the image brightness is sufficient to guide a skilled artisan to readily differentiate between a brightness associated with one lesion type and a second brightness associated with a second lesion type. 
	Examiner respectfully disagrees. While a person having skill in the art may reasonably be expected to recognize an observable difference in brightness between two images/areas, the claim requires determining the respective types of the lesions based on the brightness. This is more than merely observing that a difference may exist. It is entirely unclear how a skilled artisan would be able to identify a particular lesion type based solely on brightness as required by the claims. It is unclear if the “image brightness” of the claims refers to a quantitative difference in the pixel values of the acquired image(s), if “image brightness” is merely a qualitative assessment performed by a person, if the “image brightness” is purely relative or if there are absolute brightness values that are provided. 
	The rejections are maintained and updated based on the amendments to the claims.
	The rejection of claims 11 and 12 with respect to the term “cryotherapy” is withdrawn in light of the amendments to the claims. 
	The prior art rejections of claims 1-16 are withdrawn in light of the amendments to the claims. However, this should not in ANY WAY be construed as an indication that the claims contain patentable subject matter in light of the substantial deficiency of the disclosure. 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793